        Case 2:20-cv-00863-GEKP Document 9 Filed 03/19/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN DORSEY,                     :            Civil Action
                                  :
    Plaintiff                     :            No. 2:20-cv-00863-GEKP
                                  :
    v.                            :
                                  :
PENNSBURY SCHOOL DISTRICT, et al. :
                                  :
    Defendants.                   :            Hon. Gene E.K. Pratter

              NOTICE OF WITHDRAWAL OF APPEARANCE
TO THE CLERK:
      Please take notice that I, Justin D. Barbetta, respectfully withdraw my

appearance as counsel for Defendants, Pennsbury School District, William

Gretzula, T.R. Kannan, Christine Toy-Dragoni, Debra Wachspress and Joshua

Waldorf, in the above-captioned case. All other counsel remain as attorney of

record for the Defendants.



Date: March 19, 2021         By:          /s/ Justin D. Barbetta
                                   Justin D. Barbetta, Esquire – PA 318221

                                   Counsel for Defendants,
                                   Pennsbury School District, William
                                   Gretzula, T.R. Kannan, Christine Toy-
                                   Dragoni, Debra Wachspress and Joshua
                                   Waldorf
        Case 2:20-cv-00863-GEKP Document 9 Filed 03/19/21 Page 2 of 2




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN DORSEY,                     :                Civil Action
                                  :
    Plaintiff                     :                No. 2:20-cv-00863-GEKP
                                  :
    v.                            :
                                  :
PENNSBURY SCHOOL DISTRICT, et al. :
                                  :
    Defendants.                   :                Hon. Gene E.K. Pratter

                         CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Notice of Withdrawal of Appearance is
available and was served electronically through the court’s online filing system on
counsel of record.


Date: March 19, 2021           By:           /s/ Justin D. Barbetta
                                      Justin D. Barbetta, Esquire – PA 318221

                                      Counsel for Defendants,
                                      Pennsbury School District, William
                                      Gretzula, T.R. Kannan, Christine Toy-
                                      Dragoni, Debra Wachspress and Joshua
                                      Waldorf
